                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CALVIN BURKE,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:21-cv-257-RLW
                                                 )
ST. LOUIS CITY JAILS, et al.,                    )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. For the reasons explained below,

this case will be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       Plaintiff initiated this case on March 1, 2021, and filed a motion for leave to proceed in

forma pauperis. In the complaint and motion, he averred he was incarcerated at the St. Louis

City Justice Center. In the motion, he averred he was eligible for leave to proceed in forma

pauperis based upon the amount of money in his inmate trust account, and the monthly deposits

to that account from his “prison job.” He did not provide a certified copy of his institution trust

account statement, as required by 28 U.S.C. § 1915(a)(2), and this Court directed him to do so.

However, that order, along with other documents the Court sent plaintiff, were subsequently

returned as undeliverable. Information obtained from the Missouri Department of Corrections’

online services indicated that plaintiff was no longer incarcerated, and the March 8, 2021 order

and the other documents were mailed to plaintiff at his new address.

       On June 3, 2021, this Court denied plaintiff’s motion for leave to proceed in forma

pauperis, and directed him to either pay the civil filing fee, or file an Application to Proceed in

District Court Without Prepaying Fees or Costs that contained information about his current
finances. In that order, the Court clearly explained what was expected, and cautioned plaintiff

that his failure to timely comply could result in the dismissal of his case without further notice.

       Plaintiff’s response was due to the Court on June 17, 2021. To date, however, he has

neither responded to the Court’s order, nor sought additional time to do so. The Court gave

plaintiff meaningful notice of what was expected, cautioned him that his case would be

dismissed if he failed to timely comply, and gave him additional time to comply. Therefore, this

action will be dismissed without prejudice due to plaintiff’s failure to comply with this Court’s

June 3, 2021 order and his failure to prosecute his case. See Fed. R. Civ. P. 41(b); see also

Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the power to dismiss an

action for the plaintiff’s failure to comply with any court order). This dismissal will not count as

a “strike” for purposes of 28 U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion for preliminary injunction (ECF

No. 4) is DENIED as moot.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE


Dated this 2nd day of July, 2021.




                                                  2
